Name: 88/547/EEC: Commission Decision of 19 October 1988 on improving the efficiency of agricultural structures in Luxembourg pursuant to Council Regulation (EEC) No 797/85 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  agricultural policy;  Europe
 Date Published: 1988-11-08

 Avis juridique important|31988D054788/547/EEC: Commission Decision of 19 October 1988 on improving the efficiency of agricultural structures in Luxembourg pursuant to Council Regulation (EEC) No 797/85 (Only the French text is authentic) Official Journal L 303 , 08/11/1988 P. 0027 - 0027*****COMMISSION DECISION OF 19 OCTOBER 1988 ON IMPROVING THE EFFICIENCY OF AGRICULTURAL STRUCTURES IN LUXEMBOURG PURSUANT TO COUNCIL REGULATION ( EEC ) NO 797/85 ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 88/547/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY, HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 797/85 OF 12 MARCH 1985 ON IMPROVING THE EFFICIENCY OF AGRICULTURAL STRUCTURES ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 1137/88 ( 2 ), AND IN PARTICULAR ARTICLE 25 ( 3 ) THEREOF, WHEREAS, PURSUANT TO ARTICLE 24 ( 4 ) OF REGULATION ( EEC ) NO 797/85, THE LUXEMBOURG GOVERNMENT FORWARDED ON 21 JUNE 1988 THE GRAND-DUCAL REGULATION OF 27 MAY 1988 LAYING DOWN DETAILED RULES FOR ALLOCATING THE ANNUAL COMPENSATORY ALLOWANCE TO FARMERS; WHEREAS, UNDER ARTICLE 25 ( 3 ) OF REGULATION ( EEC ) NO 797/85, THE COMMISSION HAS TO DECIDE WHETHER THE CONDITIONS FOR A FINANCIAL CONTRIBUTION FROM THE COMMUNITY ARE SATISFIED IN THE LIGHT OF THE COMPATIBILITY OF THE STATED PROVISIONS WITH THAT REGULATION AND BEARING IN MIND THE OBJECTIVES OF THE LATTER AND THE NEED TO ENSURE THAT THE VARIOUS MEASURES ARE PROPERLY RELATED; WHEREAS THE ABOVEMENTIONED PROVISIONS SATISFY THE CONDITIONS AND THE OBJECTIVES OF REGULATION ( EEC ) NO 797/85; WHEREAS THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND ( EAGGF ) COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE, HAS ADOPTED THIS DECISION : ARTICLE 1 THE GRAND-DUCAL REGULATION OF 27 MAY 1988 LAYING DOWN THE DETAILED RULES FOR ALLOCATING THE ANNUAL COMPENSATORY ALLOWANCE TO FARMERS, FORWARDED BY THE LUXEMBOURG GOVERNMENT IN ACCORDANCE WITH ARTICLE 24 ( 4 ) OF REGULATION ( EEC ) NO 797/85, SATISFIES THE CONDITIONS FOR A FINANCIAL CONTRIBUTION FROM THE COMMUNITY TO THE COMMON MEASURE PROVIDED FOR IN ARTICLE 1 OF REGULATION ( EEC ) NO 797/85 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE GRAND DUCHY OF LUXEMBOURG . DONE AT BRUSSELS, 19 OCTOBER 1988 . FOR THE COMMISSION FRANS ANDRIESSEN VICE-PRESIDENT ( 1 ) OJ NO L 93, 30 . 3 . 1985, P . 1 . ( 2 ) OJ NO L 108, 29 . 4 . 1988, P . 1 .